May 27, 2005


Mr. Michael W. Eady
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin, TX 78701


Mr. J. Michael Myers
Ball & Weed, P.C.
745 East Mulberry, Suite 500
San Antonio, TX 78212-3191
Honorable  Jose  Roberto  Flores
Hidalgo County Courthouse, Attn: 139th District Court
100 North Closner Street
Edinburg, TX 78539

Mr. John Gregory Escamilla
Watts Law Firm, L.L.P.
1059 N. 10th Street, Suite C
McAllen, TX 78504

RE:   Case Number:  05-0374
      Court of Appeals Number:  13-05-00303-CV
      Trial Court Number:  C-1864-04-A

Style:      IN RE  FORD MOTOR COMPANY

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion.  The stay order  issued
May 13, 2005 is lifted.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn    |
|   |Mr. Omar Guerrero    |
|   |Mr. Thomas O. Matlock|
|   |Jr.                  |